Citation Nr: 1726119	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Whether the appellant is the Veteran's surviving spouse for VA benefit purposes.  



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty service from February 1955 to July 1955, from January 1957 to January 1960, and from September 1960 to September 1977.  He died in October 2007.  The appellant is seeking recognition as the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the claim has subsequently been transferred to the Oakland, California RO.  

The appellant requested a hearing before the Board in a January 2012 substantive appeal.  However, an April 2017 VA report of general information indicates that the appellant communicated through her daughter her wish to withdraw her request for a Board hearing.  Under these circumstances, the Board finds that the appellant has been afforded her opportunity for a hearing and that her request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2016).  


FINDINGS OF FACT

1.  The Veteran died in October 2007.

2.  The Veteran and the appellant were married in April 1957 and were legally divorced in May 1987.  



CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse have not been met.  38 U.S.C.A. §§ 101, 103, 1541, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.54, 3.205 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Consequently, the provisions of the VCAA, will not be addressed further.  Nevertheless, the Board notes that in the statement of the case promulgated in November 2011, the appellant was notified of the type of evidence needed to substantiate her claim.  

 II. Legal Criteria and Analysis

The appellant seeks recognition as the Veteran's surviving spouse for VA benefits purposes.  Benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.  

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

Continuous cohabitation is generally required, with two exceptions: (1) where the separation was due to the misconduct of, or procured by, the veteran without the fault of the spouse, and (2) where separation was by mutual consent and the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran.  38 C.F.R. §§ 3.50(b)(1), 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.

A surviving spouse of a veteran may be eligible for dependency and indemnity compensation (DIC) benefits, depending on whether the specific requirements for entitlement to such benefits are met.  However, the initial requirement for eligibility is that the appellant must meet the requirements for a "surviving spouse" under 38 C.F.R. § 3.54 and 38 U.S.C.A. § 5121(a).  

In this case, the evidence establishes that the appellant and the Veteran were married in April 1957.  A May 1987 judgment of divorce is of record showing the Veteran and the appellant were divorced.  Evidence of record also includes an April 1993 judgment of divorce for the Veteran's second wife, O.J.S., and a December 1996 marriage certificate for his third wife, H.P.A., to whom he was married at the time of his death in October 2007.  

In multiple letters of record, the appellant has argued that she and the Veteran were married for 30 years, during the entirety of his active duty service and had two children together.  She states that the Veteran and she maintained a warm relationship after their divorce and shared a joint bank account at the date of his death.  The appellant presented documentation of her efforts to recoup monies she alleges H.P.A. withdrew from the joint bank account the appellant shared with the Veteran after his death.  She believes she is more entitled to his VA benefits than his widow, H.P.A, who is in receipt of those benefits.  

Although the Board is sympathetic to the appellant's claim, it is the law, and not the facts, that is dispositive of the claim as she does not meet the legal criteria to establish status as the deceased Veteran's surviving spouse for purposes of VA benefits.  Accordingly, the Board is left with no recourse but to deny as a matter of law the claim for VA benefits, including DIC.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for VA benefit purposes is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


